Citation Nr: 1633936	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for varices damage to the right arm, to include as secondary to Hepatitis C.

2. Entitlement to service connection for varices damage to the left arm, to include as secondary to Hepatitis C.

3. Entitlement to service connection for varices damage to the right leg, to include as secondary to Hepatitis C.

4. Entitlement to service connection for varices damage to the left leg, to include as secondary to Hepatitis C.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for Hepatitis C.

7. Entitlement to service connection for hepatic encephalopathy, to include as secondary to Hepatitis C.

8. Entitlement to service connection for a liver transplant and residuals thereof, to include as secondary to Hepatitis C.

9. Entitlement to service connection for hepatopulmonary syndrome, to include as secondary to Hepatitis C.

10. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

11. Whether new and material evidence has been received to reopen a claim of service connection for cirrhosis of the liver, to include as secondary to Hepatitis C or as a result of exposure to herbicides.

12. Entitlement to service connection for cirrhosis of the liver, to include as secondary to Hepatitis C or as a result of exposure to herbicides.

13. Entitlement to service connection for posttraumatic stress disorder (PTSD).

14. Entitlement to service connection for kidney disease.

15. Entitlement to service connection for bilateral hearing loss disability.

16. Entitlement to service connection for tinnitus.

17. Entitlement to service connection for peripheral neuropathy of the right arm, to include as secondary to a low back disability.

18. Entitlement to service connection for peripheral neuropathy of the left arm, to include as secondary to a low back disability.

19. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right leg.

20. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2010 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for right knee disability, Hepatitis C, liver damage, liver transplant, hepatic encephalopathy, hepatopulmonary syndrome, cirrhosis of the liver (to be adjudicated on the merits), and kidney disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the pendency of this appeal and prior to the propagation of this decision, the Veteran indicated an intent to withdraw his claims of service connection for varices of the right arm, left arm, right leg, and left leg, as well as his claims for a disability rating higher than 10 percent each for peripheral neuropathy of the right and left legs.

2. The Veteran's erectile dysfunction is shown to be due, at least in part, to his service-connected diabetes mellitus, type II.

3. The Veteran is shown to have PTSD as a result of his experiences in combat in the Republic of Vietnam.

4. The Veteran's hearing loss is not shown to be the result of noise exposure in service and is not otherwise shown to be related to service.

5. The Veteran's tinnitus had its onset in service.

6. The evidence does not show that the Veteran has peripheral neuropathy in his right arm.

7. The evidence does not show that the Veteran has peripheral neuropathy in his left arm.

8. A rating decision issued in January 15, 2008, denied service connection for cirrhosis of the liver; the Veteran did not file an appeal within one year of that decision and no new and material evidence was received within that time frame.

9. Evidence received since the January 15, 2008 rating decision was not previously considered and pertains to the basis for the denial of service connection for cirrhosis of the liver and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for dismissal of the claims of service connection for varices of the right arm, left arm, right leg, and left leg and of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy in the right and left legs has been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2016).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

4. The criteria for service connection for hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

5. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6. The criteria for service connection for peripheral neuropathy in the right arm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7. The criteria for service connection for peripheral neuropathy in the left arm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8. The January 15, 2008 rating decision denying service connection for cirrhosis of the liver became final and the evidence received since that time is new and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, with respect to the claims of service connection for varices of the right arm, left arm, right leg, and left leg and claims for increased ratings for peripheral neuropathy of the right leg and the left leg, the claims are withdrawn and there is no need address any deficiencies which might exist as to notice or assistance.  With respect to the other claims on appeal, however, the VCAA still applies and adequate notice and assistance is required.
 
In September 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

 Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2010, June 2012, October 2012, November 2012, and October 2015.  There is no argument or indication that the examinations or opinions are inadequate. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

 As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the Board hearing in March 2016, which was reduced to writing, the Veteran withdrew his appeal for entitlement to service connection for varices of the right arm, left arm, right leg, and left leg, and for entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right leg and the left leg.  

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, claimed as secondary to service connected diabetes mellitus, type II.  He has stated that his erectile dysfunction had its onset in 2010; the record shows that diabetes was diagnosed in 2004.  A statement from the Veteran's treating chiropractor in August 2010 noted that the Veteran had erectile dysfunction with no evidence of a psychological cause.  It was the provider's opinion that the disability was caused by the Veteran's diabetes.  A VA examination in June 2012 included the examiner's opinion that without objective evidence of the date of onset of erectile dysfunction relative to that of diabetes, no opinion could be offered regarding the relationship between the two disabilities.  A second VA examination in October 2015 noted the Veteran's reports regarding his erectile dysfunction and offered the opinion that the causes of his erectile dysfunction are multifactorial and that it is not solely the result of his service-connected diabetes.

After reviewing the evidence set forth above, and affording the Veteran the benefit of any remaining doubt, the Board concludes that the Veteran's erectile dysfunction is caused at least in part by his service connected diabetes mellitus.  38 U.S.C.A. § 5107(b).  The Board notes that the case of Mittleider v. West, 11 Vet. App. 181 (1998), is applicable here, in that the law requires that where there are multiple causes of a disability or a symptom, such that the specific cause cannot be separated, the symptom or disability must be attributed to the service-connected cause.  For these reasons, service connection for erectile dysfunction is granted.

PTSD

The Veteran had service in the Republic of Vietnam and his exposure to combat and related stressors is conceded.  He has been diagnosed by a private psychologist in June 2009 as having PTSD and by the VA examiner in May 2010 as having a mood disorder.  The private psychologist included a lengthy discussion of the Veteran's combat experiences as well as his current symptoms which include depression, anxiety, hypervigilance, nightmares, irritability, and flashbacks; moreover, the psychologist indicated that these symptoms were related to his experiences in Vietnam.  The VA examination provided much less detailed information with respect to the Veteran's symptoms or his in-service stressors.  The Veteran reported that he did not feel comfortable during the VA examination and that it was short in duration and cursory in its discussion of his history and symptoms.  Service connection has been denied to this point based on a finding of no current diagnosis of PTSD.  

After reviewing the evidence, to include the report by the private psychologist and the one by the VA examiner, the Board finds the private psychologist's report to be more persuasive and probative, in large part because of the clear and detailed description of the Veteran's experiences in Vietnam and his current symptoms and the connection between them.  As such, any remaining doubt is resolved in favor of the Veteran and service connection for PTSD is granted.  38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In an August 2008 submission, the Veteran's chiropractor provided a statement noting the Veteran's exposure to acoustic trauma during his service in Vietnam, including grenades, gun fire, and mortar rounds.  The provider noted that the Veteran complained of significant hearing loss and frequent intermittent tinnitus.  The provider conducted testing which led him to conclude that the Veteran had bilateral hearing loss under normal conditions of 50 percent of the left ear and 50 percent of the right ear, which was directly and causally related to noise exposure during military service. 

At a VA examination in November 2012, the Veteran's hearing acuity was measured with audiometric testing.  His pure tone threshold levels, in decibels, were recorded as follows: in the right ear, 15, 20, 30, 55, and 65, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 42 decibels; in the left ear, 10, 15, 25, 35, and 55, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 32 decibels.  Speech recognition testing was 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, as well as in the frequency range of 6000 Hertz or higher in both ears.  It was the examiner's opinion that the Veteran's hearing loss was not at least as likely as not the result of military noise exposure because he complained of hearing loss for only the last several years, but hade separate from service in 1969, more than 30 years prior.  In addition, the examiner noted that specific research had concluded that there was no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  Rather, the most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure.

At the Board hearing in March 2016, the Veteran testified about his noise exposure in service, including testing of weapons on helicopters he was riding in when he did not have any ear plugs.  The Veteran's wife testified that his hearing loss had become noticeable, meaning that he turned the television up too loud and required her to repeat things, only in the last 10 years or so.

The Board has considered all of the evidence of record with respect to the Veteran's claim of service connection for hearing loss disability.  

The evidence in favor of service connection for hearing loss is the opinion of the Veteran's chiropractor, who described the Veteran as having a 50 percent hearing loss in each ear due to in-service noise exposure.  This assessment was based on a method of calculation which is unfamiliar to the Board and does not comply with the requirements of 38 C.F.R. § 3.385 for assessing hearing loss with audiometric testing and pure tone thresholds at specific frequencies.  As such, it cannot be considered by the Board in assessing whether the Veteran has a present hearing loss disability and is of reduced application for determining a link to service.

In contrast, the November 2012 VA examination included audiometric testing results and speech discrimination testing which complies with the requirements of 38 U.S.C.A. § 3.385 and, as mentioned above, showed hearing loss in the right ear only.  The examiner offered the opinion that the Veteran's current right ear hearing loss disability was not due to the noise exposure in service some 30 years previously.  This opinion was informed by the medical literature which had found no correlation between traumatic noise exposure and hearing loss many years later.  Rather, the evidence had shown that hearing loss was more likely to be present in the time immediately following the noise exposure.  

The Board has considered the testimony provided by the Veteran and his wife.  It is not in dispute that the Veteran was exposed to traumatic levels of noise in service while in the Republic of Vietnam.  There is likewise no question that he has at least some hearing loss disability now.  However, the weight of the probative evidence does not connect the noise exposure in service to the current hearing loss.  Indeed, it was the testimony of the Veteran's wife that his hearing loss had become noticeable only 10 years ago, and the Veteran has been out of service more than 40 years.

In light of all of the evidence set forth above, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied.

Tinnitus

An August 2008 submission by the Veteran's chiropractor noted that the Veteran had experienced acoustic trauma and significant noise exposure in service and that he complained of frequent intermittent tinnitus in both ears.  The provider diagnosed tinnitus in both ears, which in his opinion was more likely than not directly and causally related to his military service.

At the VA examination in November 2012, the Veteran reported that he experienced occasional tinnitus without any pattern, lasting about an hour at a time.  He was not sure when it began, but it had been present for many years.  The examiner cited a study concluding that noise exposure seldom caused permanent tinnitus without also causing hearing loss.  

At the Board hearing in March 2016, the Veteran testified that while he was in service he experienced ringing in his ears after any loud exposure.  He said that the ringing in his ears, particularly the right ear, had been consistent since service.  The Veteran's wife testified that she was unable to remember if he ever complained of ringing, buzzing, or hissing in his ears after he returned from Vietnam.

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears, and hazardous noise exposure in service, which is consistent with the record and the Veteran's conceded exposure to combat.  While the Veteran was unable to give a clear date for the onset of his tinnitus, he testified that it started in service after exposure to loud noises and has continued since then.  

The Board notes that certain conditions, such as organic disease of the nervous system are chronic diseases under 38 C.F.R. § 3.309(a).  The Board deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  See also 67 Fed. Reg. 59033-01 (Sept. 19, 2002); 68 Fed. Reg. 25822 01 (May 14, 2003) (describing tinnitus as a phantom sensation arising from the brain which is comparable to a central nervous condition).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases. 

In this instance, the Veteran's chiropractor has also provided a positive nexus opinion, asserting that the Veteran's hearing loss and tinnitus are attributable to his noise exposure in service.  In contrast, the VA examiner in 2012 found that the Veteran's tinnitus was not due to noise exposure in service and cited a study that found that noise exposure seldom results in permanent tinnitus without accompanying hearing loss.  The opinion of the Veteran's chiropractor is entitled to limited evidentiary weight, given that hearing loss and tinnitus are outside his area of expertise, as discussed more fully above.  On the other hand, the opinion of the VA examiner and the cited study are in direct contrast to the Veteran's testimony of continuity of tinnitus since service.

For all of the reasons cited above, the evidence with respect to the Veteran's tinnitus is at least in equipoise and Veteran is entitled to the benefit of the doubt.  Therefore, an award of service connection is appropriate here.  38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Right and Left Arms

The Veteran seeks service connection for peripheral neuropathy of the right and left arms as a disability secondary to his service connected diabetes mellitus, type II.

At the May 2010 VA examination, the Veteran exhibited no objective evidence of peripheral neuropathy in either arm on diagnostic testing.  In the August 2010 statement submitted by the Veteran's chiropractor, the provider noted the Veteran's complaints of numbness and tingling or paresthesias in his hands, as well as loss of tactile sensation.  The provider related these symptoms to the Veteran's military service and resulting diabetes.

At the June 2012 VA examination, the Veteran reported feelings of numbness and tingling in both hands and occasional loss of sensation in the fingertips.  On diagnostic testing, his muscle strength in his arms and hands was normal, as were his reflexes.  He had no loss of sensation in his arms and hands with respect to pinprick, vibratory, cold, or proprioception, and there was no evidence of muscle atrophy.  The examiner determined that there was no evidence of any peripheral neuropathy in either the right or left arm. 

Based on the evidence of record set forth above, the Board finds that service connection for peripheral neuropathy of the right or left arm is not warranted.  The VA examination of the Veteran found no objective evidence of peripheral neuropathy, to include decreased sensation to vibration, pinprick, or cold, and muscle weakness or atrophy, and the Veteran's reflexes were normal.  The opinion of the Veteran's chiropractor as to the basis for a diagnosis of peripheral neuropathy in the Veteran's right and left hands was based on his description of subjective symptoms alone, without any objective testing.

The Board has considered the Veteran's statements and testimony, as well as the history given to medical providers, that he experiences occasional numbness and tingling and some loss of sensation in his hands.  The Veteran is competent to describe the symptoms he has experienced, but the presence of those symptoms alone is not a sufficient basis for service connection where objective testing and a medical opinion based on such testing has determined that no disability is present.  As such, the Board must find that the Veteran's statements regarding his symptoms and his chiropractor's diagnosis and opinion based on his statements are outweighed by the evidence of the VA examination that no diagnosis of peripheral neuropathy in the right or left hands is warranted.  Without such a diagnosis, there is no evidence of a current disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The record shows that the Veteran's claim of service connection for cirrhosis of the liver was denied in January 2008 based on a finding that there was no evidence linking any diagnosis of cirrhosis of the liver to his active service.  The evidence considered included the Veteran's service treatment records and private and VA treatment records up to the date of the rating decision, along with the Veteran's written statements.  The Veteran did not file a notice of disagreement with the rating decision or any statement that could be reasonably construed as disputing the decision.  The Board notes that a friend of the Veteran wrote a letter to President George W. Bush in June 2008, a copy of which was provided to VA, contending that the Veteran was entitled to pension or some sort of compensation and citing numerous health problems including cirrhosis of the liver.  However, the letter in question did not reference any rating decision or specifically assert that service connection was warranted with regard to cirrhosis of the liver, despite a discussion of the Veteran's exposure to Agent Orange.  As such, the Board does not construe this letter by a friend of the Veteran and written without the Veteran's knowledge, to constitute a notice of disagreement or as material evidence with regard to the Veteran's claim.  Therefore, the rating decision became final.

Since the rating decision was issued in January 2008, the Veteran has submitted multiple statements regarding his medical conditions, including his cirrhosis of the liver.  In addition, a variety of new medical records have been provided, including records of a liver transplant.  Also, the Veteran testified regarding his health problems and his belief of their relationship to his service in Vietnam.  All of this is new and material to the claim and constitutes sufficient basis for the claim of service connection for cirrhosis of the liver to be reopened.  38 C.F.R. § 3.156.  However, the evidence is insufficient to render a decision on the merits and the claim is remanded, as explained more fully below.


ORDER

The appeal of service connection for varices damage to the right arm, to include as secondary to Hepatitis C is dismissed.

The appeal of service connection for varices damage to the left arm, to include as secondary to Hepatitis C is dismissed.

The appeal of service connection for varices damage to the right leg, to include as secondary to Hepatitis C is dismissed.

The appeal of service connection for varices damage to the left leg, to include as secondary to Hepatitis C is dismissed.

The appeal for a disability rating in excess of 10 percent for right leg peripheral neuropathy is dismissed.

The appeal for a disability rating in excess of 10 percent for left leg peripheral neuropathy is dismissed.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for peripheral neuropathy of the right arm is denied.

Entitlement to service connection for peripheral neuropathy of the left arm is denied.

New and material evidence having been submitted with respect to the claim of service connection for cirrhosis of the liver, the claim is reopened, and, to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a right knee disability, which he asserts is the result of an injury in service when he jumped from a moving vehicle to avoid being hit by a runaway tank.  While the service treatment records are silent as to any knee injury, the incident in question occurred in Vietnam and was not inconsistent with the circumstances of the Veteran's service; it is entirely possible that no record was kept of the basic first aid treatment applied at the time.  In addition, the Veteran testified that the incident occurred just weeks before he returned home and separated from service and therefore little effort was expended on further medical evaluation.  The Veteran's chiropractor submitted a statement in August 2010 noting that the Veteran had pain and crepitus on motion in his right knee, although no limitation of range of motion on examination.  The chiropractor diagnosed degenerative joint disease of the right knee which he felt was due to the incident in service, but did not mention any X-ray evidence of the disability.  This opinion is sufficient to trigger the need for an examination under the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran also seeks service connection for multiple liver-related disabilities, to include hepatitis C, cirrhosis, hepatic encephalopathy, hepatopulmonary syndrome, and a liver transplant and residuals thereof.  The exact cause of the Veteran's liver disabilities is unclear; he asserts a link between his liver disabilities and his exposure in service to herbicides such as Agent Orange.  Treatment records show that at the time of the liver transplant sarcoidosis was suspected as the underlying cause.  Sarcoidosis is a disability that affects the respiratory system as well as the liver and the record shows earlier discussion of sarcoidosis in the Veteran's lungs.  While there is an opinion of record that the Veteran's sarcoidosis was not caused by hepatitis, no true development of the question of sarcoidosis, to include any consideration of herbicide exposure, has been completed.  The law provides that the nature of a claim should be broadly construed, to include other potential medical diagnoses, in this case sarcoidosis, in connection with the Veteran's explicit claims of service connection for liver disabilities and hepatopulmonary syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

Finally, the Veteran seeks service connection for chronic kidney disease, which he asserts is the result of his diabetes mellitus, type II.  The VA examination in October 2015 yielded an opinion that the cause of the Veteran's disability was multifactorial and not solely due to his service-connected diabetes.  Treatment records from his liver transplant indicate that the Veteran's liver disabilities played a large role in the development of his kidney problems.  In addition, the June 2012 VA examination contained the opinion that the Veteran's chronic kidney disease was more likely than not due to the residuals of the liver transplant.  As such, the Board deems this issue to be inextricably intertwined with the liver disabilities on appeal and it should be addressed in the development of those issues.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether he has a current disability of the right knee and, if so, whether it is at least as likely as not (probability 50 percent or greater) that the disability was incurred in military service, to include when he jumped from a moving vehicle to avoid an oncoming tank.

The examiner should perform any necessary diagnostic testing, to include X-rays, to determine the nature of any current disability.  The examiner should presume, for the sake of the examination, that the Veteran's account of jumping from a moving vehicle in Vietnam is accurate and should address whether this incident could be the cause of any current disability shown.

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination by a hepatologist to determine the nature and extent of any and all diagnoses of liver disability or liver dysfunction or liver-related medical syndrome that has been manifested by the Veteran since April 2007.  Specifically, the examiner should address whether the Veteran has ever had hepatitis, to include hepatitis C, hepatic encephalopathy, and hepatopulmonary syndrome.  If so, the examiner should indicate whether it is at least as likely as not (probability 50 percent or greater) that any of these disabilities were incurred in service, to include as a result of exposure to herbicides such as Agent Orange, exposure to nuclear weapons material, or to exposure to blood products in service as a result of air gun injectors or as helping to care for wounded servicemen being unloaded by the Veteran from helicopters.

The examiner is asked to specifically review the Veteran's medical treatment records and the discussion of the causes of his liver disabilities and his chronic kidney disease, as well as his testimony at hearing regarding his understanding of what medical providers had told him regarding the causes of his disabilities.  The examiner should address, to the extent possible, whether the Veteran's liver disabilities are the result of or otherwise connected to sarcoidosis.  The examiner should address any evidence regarding pulmonary manifestations of sarcoidosis.  Finally, the examiner should address whether it is at least as likely as not (probability 50 percent or greater) sarcoidosis was caused or otherwise the result of exposure to herbicides such as Agent Orange during the Veteran's service in Vietnam.  Any research or relevant articles pertaining to this issue should be addressed and citations to the research or articles included in the opinion.

The examiner should also indicate whether an examination is necessary with respect to chronic kidney disease or whether the examiner can express an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's chronic kidney disease was caused by or the result of his liver disabilities.

If any of the disabilities under consideration, to include liver disabilities and chronic kidney disease are deemed multifactorial, the examiner should specify the specific causative factors present and the mechanisms of causation and should indicate if the causative factors can be separated or quantified.

A copy of the claims file should be provided to the examiner for review.  The examiner should provide a statement of the rationale or the basis for all opinions provided.

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


